Order entered December 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-01174-CV

                    IN RE PRISCILA BRISENO, RELATOR

           Original Proceeding from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00330-D

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relator’s petition for writ of mandamus and DIRECT the trial court to set

aside its September 12 Order Granting Reinstatement.

      We further ORDER the trial court to file with this Court, within THIRTY

DAYS of the date of this order, a certified copy of its order issued in compliance

with this order and with the Court’s opinion in this case. Should the trial court fail

to comply with this order, the writ will issue.

                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE